Citation Nr: 1401029	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-27 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel

INTRODUCTION

The Veteran served on active duty from August 1980 to August 1982. 

This matter comes before the Board of Veterans' Appeals (Board) following a July 2007 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA), which characterized the claim as a petition to reopen a claim of entitlement to service connection for PTSD.  The Board notes that this characterization was incorrect.  The July 2007 decision was issued in response to an April 26, 2007, letter from the Veteran asking for reconsideration of an August 2006 rating decision denying entitlement to service connection for PTSD on the merits.  A July 2008 statement of the case recognized the error and proceeded to re-adjudicate the issue on the merits.  The Board finds that proceeding on the merits is appropriate.  The appeal has been taken from the August 2006 decision by the RO.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant claims service connection for a specified diagnosed disability, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for PTSD specifically, the Board notes that the Veteran has been diagnosed with and has sought treatment for other acquired psychiatric disorders, including anxiety.  The Board thus finds that, pursuant to Clemons, the Veteran's claim is more accurately characterized as one for any acquired psychiatric disorder.  Id.

A hearing on this matter was held before the undersigned Veterans Law Judge on September 19, 2011.  A copy of the hearing transcript has been associated with the file.

The Veteran's claim was remanded in November 2011.  


FINDINGS OF FACT

1.  No psychiatric disability was present in service or until more than one year thereafter.

2.  No stressor supporting a diagnosis of PTSD has been corroborated.

3.  No other psychiatric disorder present during the pendency of this claim is related to the Veteran's active service or any incident of active service.


CONCLUSION OF LAW

The Veteran does not have a psychiatric disability, to include PTSD, that is the result of disease or injury incurred in or aggravated by active military service, and the incurrence or aggravation of a psychosis during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in December 2005, March 2006, May 2007, September 2009 and May 2010 that fully addressed all notice elements.  The letters provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing a claim.  Moreover, the March 2006 letter initially informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued, and the claim was most recently readjudicated in July 2012.  Accordingly, any timing deficiency has been cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a September 2011 before the undersigned Veterans Law Judge.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and manifests a psychosis to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of a claimed in-service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate the claimant's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that he has current psychological problems are due to how he was treated during military service.  More specifically, the Veteran contended during his hearing testimony in 2011 that his current psychological problems began his first day of basic training in the Marine Corps.  

Personnel records indicate that the Veteran was discharged in August 1982 for not meeting acceptable standards of conduct.  The Veteran's offenses include being drunk and disorderly in November 1981 and being absent without leave (AWOL) in May, June and July 1982.

There is no indication of psychiatric treatment or evaluation in service.  The Veteran's separation examination dated in August 1982 does not indicate a psychiatric abnormality.

In March 2001, the Veteran had a VA intake exam for mental health purposes.  The Veteran reported that he had problems with anger since service.  The Veteran reported that he had no combat but did participate in a live fire exercise.  He also reported that he had been shot at after military service.  The Veteran indicated that he was physically abused by his stepfather and was severely pistol whipped when he was young.  The Veteran reported that he was discharged from the military after going AWOL and beating up an officer.  The Veteran also reported he had been in two severe motor vehicle accidents in the previous three years.  The Veteran was diagnosed with anxiety, rule out PTSD.

An April 2002 private treatment note and a March 2006 VA treatment note indicate that the Veteran was abused by his stepfather.  He also reported that he had some stress when he was in the Marine Corps.  

The Veteran submitted statements from his father and girlfriend in May 2007, indicating that the Veteran had anger issues.  His father indicated that he believed that the anger issues began while the Veteran was in service.

The Veteran submitted a stressor statement in April 2007, indicating that while he was in military prison for 45 days, he was tormented by not being allowed to sleep and by being threatened.  The Veteran also indicated that he spent time training at Camp Lejeune and was kicked out of an infantry unit for being belligerent and disrespectful.  After his transfer to stricter unit, he was held down by a sergeant to have his hair cut.  He was also beaten while serving on the USS Austin.  While stationed in Japan, he was confined to base for thirty days due to an incident with an officer.

In December 2007, the Veteran wrote in a statement that a sergeant put acid in the Veteran's beer, took him to a hotel, and then beat him up.  He also reported that a sergeant put a knife to his neck.

A December 2007 VA treatment note indicates that the Veteran gave a history of being beaten during service by a sergeant and that he had helicopter flashbacks from when he was dropped into a jungle.  The examiner observed that the Veteran's appointment coincided with a letter from a Veterans Service Officer requesting a statement that the Veteran could not work due to his psychological problems.  The Veteran was diagnosed with anxiety NOS, rule out PTSD and Personality Disorder with Cluster B features.

A January 2008 treatment note indicates that the Veteran believed that he had PTSD and was trying to obtain service connection for such disability.

The Veteran was afforded a VA examination in June 2008.  The examiner reiterated the Veteran's self-provided history of childhood abuse and mental health treatment at the VA.  The Veteran indicated a stressor as being a sergeant holding a knife to the Veteran's throat during basic training.  The examiner indicated that the Veteran smiled and laughed several times while discussing the incident.  The Veteran reported that he went drinking with a sergeant and some other guys; he got very drunk, they put acid in his drink, they took him to a hotel room and beat him up.  He reported he was intensely frightened during this incident.  The Veteran reported that he did not seek medical attention and had some bruises and a black eye.  The Veteran also reported he had his hair cut by several Marines.  The Veteran indicated that he also shot into northern Korea territory but was never shot at during service.  The examiner indicated the only incident that met Criterion A of the DSM-IV was the incident in the hotel room, which the Veteran indicated did not affect him too much and was a "learning lesson."  See DSM-IV.  It was opined that the Veteran did not meet Criterion B, C, or D.  The Veteran indicated that he had problems with authority due to how he was abused by his stepfather.  The Veteran denied virtually all symptoms of PTSD related to any of the incidents on active duty.  He did report hypervigilance and anxiety, most likely related to childhood abuse.  The Veteran was diagnosed with anxiety disorder NOS (not related to military stressors), alcohol abuse in remission, polysubstance abuse in remission and a personality disorder with antisocial features.  

Treatment records from Zumbro Valley Health Center indicate that the Veteran was treated beginning in August 2008.  The Veteran reported during his initial assessment that he is a combat veteran and had been in multiple combat situations during his military service.

A June 2009 treatment note from the Veteran's psychiatrist at Zumbro Valley Health Center indicates the Veteran told his provider that he had not come to see him for treatment, but only for a second opinion in order to obtain VA disability compensation.  The provider indicated that since he was expected to write a letter about the Veteran's disability, he asked for a little bit of detail concerning what happened in the military.    

A letter from a psychiatrist at the Zumbro Valley Health Center, submitted to VA, dated in August 2009 indicates that the Veteran had been in the Marine Corps from 1980 to 1982 and had completed Special Forces Training.  The provider reported that the Veteran had been in multiple combat situations.  The Veteran reported that his psychiatric symptoms had begun in service and had worsened since that time.  The examiner diagnosed the Veteran with PTSD and alcohol dependence in sustained full remission.  The Criterion A stressor was indicated as "incidents with officers in which he believed he might die before leaving the service."

VA treatment records consistently indicate an Axis I diagnosis of anxiety disorder, rule out PTSD.  An April 2010 VA treatment note, authored by a psychiatrist, indicates that the Veteran had been assessed for PTSD, and he did not have it.  The provider reported that the Veteran had asked various providers to sign letters indicating that he could not work due to his PTSD.  The Veteran's treating psychiatrist reported that the Veteran had been told that he did not have PTSD but he persisted in seeking the diagnosis.

A March 2010 Mental Residual Functional Capacity Questionnaire, filled out by a private provider, indicates that the Veteran had an Axis I diagnosis of PTSD.  There is no specific information concerning DSM-IV criterion or stressor information.

The Veteran was provided a psychiatric examination (undated) by a private examiner in the context of his claim for benefits from the Social Security Administration.  The Veteran reported a long history of substance abuse.  Specifically, he indicated that in the military he drank half a bottle of rum or whiskey on a daily basis and used marijuana, acid, LSD, uppers, downers and cocaine.  The provider reiterated the Veteran's stressors and his self-described symptomatology.  He was given a provisional diagnosis of PTSD, previously diagnosed (as noted by a provider at Zumbro Valley Mental Health Center.)

The Veteran submitted an additional private psychological evaluation from ASC Psychological Clinic, dated in January 2011.  The examiner had at least a portion of the Veteran's claims file, as he indicated that in June 2008 the Veteran was diagnosed with anxiety disorder NOS by a VA provider.  The private examiner indicated that in June 2008, the Veteran denied many PTSD symptoms that he fully endorsed in November 2010, the date of the evaluation at ASC.  The Veteran reiterated his previously contended stressors.  He also added stressors not previously indicated, including being given opium in his drink while being jailed for hitting a Lieutenant and being beaten and hit in the face and stomach during boot camp.  The Veteran also changed his account of having his drink spiked with LSD and being beaten.  He indicated that he was beaten severely and was kicked in the head and back while in a fetal position on the floor.  The examiner indicated that the Veteran was given the MMPI-II testing which was scored by a computer.  The examiner indicated that his answers were typical of veterans with acute PTSD.  The examiner indicated the following Criterion of the DSM-IV and how each was met:  Criteria A:  being drugged on two occasions and beaten on two occasions; Criteria B:  experienced extreme fear, terror and helplessness during his stressor events; Criteria C:  avoidance to include emotional numbness, bunkering at home, distrust, and avoidance of others as much as possible, memory loss, loneliness, and suicidal thoughts; Criteria D:  irritability and full of rage, hypervigilance; Criteria E:  thirty years duration; Criteria F:  significant impairment in interpersonal, work and social areas of functioning.  The Veteran was diagnosed with PTSD, chronic, secondary to military trauma.

The Veteran was afforded another VA examination in December 2011.  The examiner indicated that the Veteran did not have PTSD but instead had an anxiety disorder NOS, not related to military stressors.  The examiner reiterated the Veteran's psychosocial history as indicated in the prior VA examination.  The Veteran reported three stressors: being given LSD and beaten, a drill sergeant holding a knife to his neck and being held down and having his hair cut.  The Veteran was given the MMPR-2 and Mississippi scale tests.  The examiner reported that the Veteran endorsed more psychiatric symptoms than even seriously disturbed psychiatric patients.  The examiner indicated that his responses were not credible and the test results were thus invalid.  The examiner went on to indicate that the Veteran's current testing and his 2008 testing had significant discrepancies.  During the 2008 testing, the Veteran presented himself in overly moralistic and virtuous terms.  During the 2011 testing, he overendorsed to the point that the test was invalid.  The examiner additionally pointed out that in 2008, the Veteran denied most symptoms of PTSD.  In subsequent evaluations, he endorsed many PTSD symptoms.  The examiner indicated that there is no known course of PTSD in which symptom severity related to stressors more than 30 years prior would increase in this way.  The examiner summarized by indicating that by the Veteran's self-report, he met the criteria for PTSD.  However, his self-report was not credible and it was less likely than not that the Veteran ever met the full criteria for PTSD.  The Veteran did report symptoms of anxiety, but this anxiety was not related to military stressors.  The examiner concluded by indicating that the Veteran's reported distress, albeit unreliable, could largely be accounted for by his history of polysubstance abuse and antisocial tendencies.

In light of the evidence of record, the Board finds the Veteran's statements as to his stressors and his PTSD symptomatology are not credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  The Veteran has inconsistently recounted his PTSD symptomatology, as pointed out by the most recent private examiner as well as the most recent VA examiner.  He has also been inconsistent with his account of in-service stressors; for example, he indicated in January 2011 that he was drugged with opium and beaten during boot camp, but did not report these events before or since.  

The Veteran also consistently reported to private examiners that he had engaged in combat.  There is no evidence that the Veteran ever engaged in combat in his personnel records and he made no such claims while being treated or examined at VA.  The Veteran also changed the details of his beating after being given LSD.  In 2008, he reported having had some bruises and a black eye that did not require medical intervention.  In 2011, he reported a severe beating to the VA examiner.  

Additionally, service records are silent for any medical treatment or complaints regarding the way he was treated or treatment for any injuries sustained.  There is also no indication of psychiatric treatment or intervention during his active service or for the years immediately following service.   In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim, such as the question of service connection for an anxiety disorder. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

For the reasons set out above, the Board finds the Veteran's contentions regarding events in service and his subsequent psychiatric symptomatology to not be credible.  The Board acknowledges that the Veteran's father wrote a statement that the Veteran's anger began in service.  The Veteran additionally contends that events in service led to his problems with anger and anxiety.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, due to the passage of time and the many stressful events during the Veteran's life (to include but not limited to, his self-described drug and alcohol abuse in service and thereafter, being the victim of abuse as a child, and being shot at after military service), the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address etiology in the present case.  

Although the Veteran has submitted a diagnosis of PTSD in the context of private reports, this diagnosis must be connected to a verified in-service traumatic event in order to be service connected.  There has been no such verification of a stressor in this case and, in fact, his report of stressors and symptomatology is unreliable.  As the Veteran's claim is not substantiated by credible supporting evidence that a claimed in-service stressor occurred, the criteria for a grant of service connection are not met, and the claim for service connection for PTSD must be denied.  

Additionally, the Board observes that there are four medical opinions in the case file as well as health records.  The medical opinions consist of opinions from two private examiners and two VA examiners.  In this regard, the Board observes its duty to assess the credibility and weight to be given to the evidence. See Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board observes that the private examiners' opinions were predicated on the Veteran's contentions, which, for the reasons noted above, the Board finds incredible, in agreement with the December 2011 VA examination report.  Thus, the private examinations have less probative value.

There is also no probative medical opinion that the Veteran's anxiety disorder or other acquired psychiatric disability, not including the claimed PTSD, is related to service or any incidence of service.  There is no indication in the record that the Veteran has or has ever had a psychosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Thus, considering all of the information of record, the Board finds that the preponderance of the evidence is against the claim.  In reaching the conclusions with respect to all issues, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


